DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s claim amendments dated 6/10/2022 are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the phase “the first speed” in the last line of claim 4, but it is not clear if this “the first speed” refers to the “a first speed” recited in line 3 of claim 4 or if it refers to the “a first speed” recited in line 26 of claim 48.  
Claim 4 recites the phase “the second speed” in the last line of claim 4, but it is not clear if this “the second speed” refers to the “a second speed” recited in the last line of claim 4 or if it refers to the “a second speed” recited in lines 27-28 of claim 48.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 4 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 4 recites that the second speed is “different” from the first speed, but claim 48 already specified that the first speed is “lower” than the second speed.  Claim 4 thus does not further limit the subject matter upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-5, 7, 8, 48, 49, 50, 54, and 56 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,485,644 to Shinbara in view of JP10-022242 by Suzuki in view of KR10-0709546 by Sasaki.
With regard to claim 48, Shinbara teaches an apparatus for cleaning a semiconductor wafer substrate, wherein the apparatus comprises a cleaning unit (item 3 in Figure 2 and illustrated in detail in Figure 15; Abstract; Col. 3, 3-15; Col. 7, 16-42).  Shinbara’s apparatus comprises a holding and rotating mechanism with a drive shaft, wherein the holding and rotating mechanism is configured to hold the substrate by grasping (via holding claws 133 in Figure 15) an outer peripheral end portion of the substrate and rotate the substrate (Col. 7, 16-42).  Shinbara’s apparatus comprises a first cleaning mechanism (item 131 in Figure 15) configured to bring a cleaning brush (item 136 in Figure 15; reads on cleaning tool) into contact with a first face of the substrate to clean the substrate, wherein the cleaning brush is supported by a first arm (item 135 in Figure 15; Col. 7, 16-42).  Shinbara’s cleaning mechanism comprises a second cleaning mechanism (item 132 in Figure 15) to supply an ultrasonic cleaning liquid to the first face of the substrate from a supply pipe (within ultrasonic nozzle 139 in Figure 15) to clean the substrate (Col. 7, 16-42).  Shinbara’s apparatus comprises a second nozzle (item 140 in Figure 15) configured to supply cleaning liquid to a second face of the substrate, wherein the second face is on a side opposite to the first face, and wherein the second nozzle faces the second face (Col. 7, 43-49).
Shinbara teaches moving the ultrasonic nozzle and cleaning brush in swinging motions during the cleaning of the substrate’s first face (see Figure 15; Col. 7, 17-42 and Col. 9, 44-67), but Shinbara does not explicitly teach that such swinging motions are configured such that the brush swings between the substrate’s center and a first retreated position which is at an outside of the substrate on a side where the first cleaning mechanism is arranged but is not allowed to swing to an outside of the substrate where the second cleaning mechanism is arranged and such that the supply pipe of the second cleaning mechanism swings between the substrate’s center and a retreated position which is at an outside of the substrate on a side where the second cleaning mechanism is arranged but is not allowed to swing to an outside of the substrate where the first cleaning mechanism is arranged.  
Suzuki teaches an apparatus for cleaning a semiconductor wafer (Par. 0001).  Suzuki’s apparatus comprises a holding and rotating mechanism configured to hold and rotate the substrate (page 6 of translation).  Suzuki teaches that the apparatus comprises a first cleaning mechanism configured to bring a brush (on “brush section” 15 in Figure 3) into contact with a first face of the substrate to clean the substrate, wherein the brush is supported by a first arm (item 14 in Figures 1 and 3; pages 6 and 7 of translation).  Suzuki’s apparatus comprises a second cleaning mechanism configured to supply an ultrasonic cleaning liquid to the first face of the substrate from a supply pipe (item 74 in Figure 4), wherein the second cleaning mechanism comprises a second arm (item 17 in Figure 1) for moving the supply pipe (pages 6, 7, and 9 of translation).  In the apparatus of Suzuki, the first cleaning mechanism is arranged on a side opposite to the second cleaning mechanism regarding a center of the substrate (Figure 1).  The moveable area of the brush (represented by range A in Figure 5) is limited such that the brush is configured to swing back-and-forth between the center of the rotating substrate and a first retreated position that is at an outside of the substrate on a side where the first cleaning mechanism is arranged, and the moveable area of the brush is limited such that it is not allowed to swing back-and-forth between the center of the substrate and an outside of the substrate on a side where the second cleaning mechanism is arranged (pages 9 and 10 of translation).  The moveable area of the supply pipe (represented by range B in Figure 5) is limited such that the supply pipe is configured to swing between the center of the rotating substrate and a second retreated position that is at an outside of the substrate on a side where the second cleaning mechanism is arranged, and the moveable area of the supply pipe is limited such that the supply pipe is not allowed to swing between the center of the substrate and an outside of the substrate on a side where the first cleaning mechanism is arranged (pages 9 and 10 of translation).  In the apparatus of Suzuki, a first swing range (range A in Figure 5) of the brush and a second swing range (range B in Figure 5) of the supply pipe do not overlap except near the center of the substrate (pages 9 and 10 of translation).  Suzuki teaches that the swing ranges for the brush and ultrasonic nozzle only overlap at the center of the substrate (see Figure 5).  Suzuki teaches that such swing ranges for a brush and ultrasonic nozzle advantageously allow a wafer to be brushed and ultrasonically cleaned without the first and second arms bumping into each other (Abstract; page 10 of translation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shinbara such that the first and second cleaning mechanisms are arranged opposite each other with respect to the substrate’s center, wherein the swinging motions of the brush arm and ultrasonic nozzle arm are configured such that the brush swings back-and-forth between the substrate’s center and a first retreated position which is at an outside of the substrate on a side where the first cleaning mechanism is arranged but is not allowed to swing to an outside of the substrate where the second cleaning mechanism is arranged and such that the ultrasonic nozzle (and its supply pipe) of the second cleaning mechanism swings back-and-forth between the substrate’s center and a retreated position which is at an outside of the substrate on a side where the second cleaning mechanism is arranged but is not allowed to swing to an outside of the substrate where the first cleaning mechanism is arranged, and wherein the swinging motions of the brush arm and ultrasonic nozzle (and its supply pipe) are configured to only overlap at the center of the substrate.  The motivation for performing the modification was provided by Suzuki, who teaches that such swing ranges for a brush and ultrasonic nozzle advantageously allow a wafer to be brushed and ultrasonically cleaned without the brush arm and ultrasonic nozzle bumping into each other.  
The combination of Shinbara in view of Suzuki does not teach that the apparatus comprises a controller configured to rotate the substrate at a first speed when the second cleaning mechanism is applying ultrasonically-agitated cleaning liquid to the edge of the substrate and rotate the substrate at a second, faster speed when the second cleaning mechanism is applying ultrasonically-agitated cleaning liquid to the inside of the substrate.  
Sasaki teaches that scanning an ultrasonic cleaning nozzle between the center and edge of a rotating substrate in order to clean the substrate (Abstract; pages 4-7 and 10 of translation).  Since points on a rotating substrate are traveling at a higher velocity the further they are located from the center of the substrate (when a substrate is rotated at constant angular velocity), Sasaki teaches that uniformity of cleaning treatment for different points along a radius of a rotating substrate can be achieved by having the rotation speed of the substrate automatically reduced as the ultrasonic cleaning nozzle scans to the edge of the substrate, and Sasaki teaches that this uniformity of treatment can advantageously prevent damage to the substrate from the ultrasonically-agitated cleaning liquid (Abstract; pages 4-7 and 10 of translation).  
Suzuki teaches that components of a substrate processing apparatus can be successfully controlled in an automated manner via a controller (pages 6 and 10 of Suzuki translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shinbara in view of Suzuki such that a controller is configured to control the drive shaft of the holding and rotating mechanism to automatically decrease the rotation speed of the substrate as the second cleaning mechanism scans from the center of the substrate to the edge of the substrate.  The motivation for having the rotation speed automatically decreased was provided by Sasaki, who teaches that when scanning an ultrasonic cleaning nozzle between the center and edge of a rotating substrate in order to clean the substrate, uniformity of cleaning treatment for different points along a radius of a rotating substrate can be achieved by having the rotation speed of the substrate automatically reduced as the ultrasonic cleaning nozzle scans to the edge of the substrate, and Sasaki teaches that this uniformity of treatment can advantageously prevent damage to the substrate from the ultrasonically-agitated cleaning liquid.  The motivation for having the automatic rotation speed adjustment controlled by a controller was provided by Suzuki, who teaches that components of a substrate processing apparatus can be successfully controlled in an automated manner via a controller.  
With regard to claim 2, the combination of Shinbara in view of Suzuki in view of Sasaki teaches that the first cleaning mechanism is configured to contact the substrate, and the combination of Shinbara in view of Suzuki in view of Sasaki teaches that the second cleaning mechanism is then configured to clean the substrate using ultrasonic cleaning liquid obtained by applying deionized water (reads on pure water) with an ultrasonic vibration (Col. 7, 16-42; Col. 9, 44-67 of Shinbara).  
The combination of Shinbara in view of Suzuki in view of Sasaki does not explicitly teach that the functioning of the semiconductor wafer cleaning apparatus is controlled by the controller.  However, Suzuki teaches that the motions of a brush cleaning arm and ultrasonic nozzle cleaning arm can be controlled by a controller, wherein such control advantageously prevents the arms from bumping into each other (item 9 in Suzuki’s Figure 1; pages 6 and 10 of Suzuki translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shinbara in view of Suzuki in view of Sasaki such that the controller is configured to automatically control the motions of the first and second cleaning mechanisms.  The motivation for performing the modification was provided by Suzuki, who teaches that such a controller can advantageously prevent a brush cleaning arm and an ultrasonic nozzle cleaning arm from bumping into each other.  
The combination of Shinbara in view of Suzuki in view of Sasaki, as developed thus far, does not teach that the brush (item 136 in Shinbara’s Figure 15) is configured to contact the substrate using a liquid.  
Suzuki teaches that when using a brush to clean a wafer, the brushing can be successfully performed by having cleaning liquid supplied through a liquid tube (item 60 in Suzuki’s Figure 3) that delivers cleaning liquid to the brush during brush cleaning of the wafer (Abstract; pages 8, 10, and 11 of Suzuki translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shinbara in view of Suzuki in view of Sasaki such that a liquid tube delivers cleaning liquid to the brush as the brush contacts and cleans the wafer.  The motivation for performing the modification was provided by Suzuki, who teaches that when using a brush to clean a wafer, the brushing can be successfully performed by having cleaning liquid supplied through a liquid tube that delivers cleaning liquid to the brush during brush cleaning of the wafer.  
With regard to claim 3, the developed apparatus of Shinbara in view of Suzuki in view of Sasaki does not explicitly state that the second cleaning mechanism is configured to supply ultrasonic cleaning liquid to at least an edge of the substrate.  However, since the ultrasonic nozzle performs cleaning by swinging between the substrate’s center and a point past the edge of the substrate, and since the purpose of the sprayed ultrasonic nozzle is to clean substrate surfaces, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the apparatus of Shinbara in view of Suzuki in view of Sasaki such that the ultrasonic nozzle is considered to spray cleaning liquid onto the edge of the substrate – thus advantageously allowing the ultrasonic nozzle to clean edge surfaces.  
With regard to claim 4, in the developed apparatus of Shinbara in view of Suzuki in view of Sasaki, the controller is configured to control the drive shaft of the holding and rotating mechanism to automatically decrease the rotation speed of the substrate as the second cleaning mechanism moves from the center of the substrate to the edge of the substrate.
With regard to claim 5, in the apparatus of Shinbara in view of Suzuki in view of Sasaki, a holding and rotating mechanism is configured to hold the substrate by grasping (via holding claws 133 in Shinbara’s Figure 15; one of these holding claws corresponds to applicant’s holding member) an outer peripheral end portion of the substrate and rotate the substrate (Col. 7, 16-42 of Shinbara).
The combination of Shinbara in view of Suzuki in view of Sasaki does not recite that cleaning liquid is supplied from the ultrasonic nozzle to the holding claw that reads on applicant’s holding member.  However, the combination of Shinbara in view of Suzuki in view of Sasaki teaches that the substrate is rotated during cleaning (Col. 7, 17-42 and Col. 9, 44-67 of Shinbara), and as a result, it is reasonably expected that some of the liquid supplied from the ultrasonic nozzle will reach at least one of the holding claws due to the rotational motion of the wafer inducing movement of the liquid across the substrate.  If this “reasonably expected” argument is not persuasive, here is another: it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shinbara in view of Suzuki in view of Sasaki such that, when the ultrasonic nozzle (and its supply pipe) cleans the substrate, some of the liquid ejected by the ultrasonic nozzle contacts and cleans the holding claws by supplying liquid (from the ultrasonic nozzle) to the substrate surfaces adjacent to and contacted by the claws in order to advantageously clean those surfaces.  Supplying liquid from the ultrasonic nozzle to the substrate surfaces adjacent to and contacted by the pins will necessarily involve having liquid from the ultrasonic nozzle contact the claws.
With regard to claim 7, the combination of Shinbara in view of Suzuki in view of Sasaki seems to teach (or at least suggest) a cup provided on an outside of the holding and rotating mechanism because such a cup structure appears to be illustrated in Shinbara’s Figure 15, but it isn’t labeled in Figure 15 and Shinbara never explicitly discusses a cup.  However, Suzuki does explicitly teach that an annular liquid collecting hood (item 10 in Suzuki’s Figure 1; reads on cup) provided on an outside of the holding and rotating mechanism (pages 6 and 7 of translation).  Suzuki teaches that the liquid collecting hood advantageously functions to collect used cleaning liquid from the rotating substrate (pages 6 and 7 of translation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Shinbara in view of Suzuki in view of Sasaki such that an annular liquid collecting hood (reads on cup) of the type taught by Suzuki surrounds the holding and rotating mechanism such that used cleaning liquid from the rotating wafer can be collected by the annular liquid collecting hood.  The motivation for performing the modification was provided by Suzuki, who teaches that such a hood advantageously functions to collect used cleaning liquid from the rotating substrate.  In this apparatus of Shinbara in view of Suzuki in view of Sasaki, since liquid ejected from the ultrasonic nozzle can move from the rotating wafer to the hood, the ultrasonic nozzle is considered to be configured to supply ultrasonic liquid to the cup.  
With regard to claim 8, in the apparatus of Shinbara in view of Suzuki in view of Sasaki, the ultrasonic nozzle (and its supply pipe) is at a first position to clean the substrate after the cleaning brush has reached the edge of the substrate and been lifted therefrom (Col. 9, lines 44-67).  In the apparatus of Shinbara in view of Suzuki in view of Sasaki, the ultrasonic nozzle (and its supply pipe) is at a second position to clean the substrate after the brush has been lowered onto the substrate’s center and begun movement towards the substrate’s edge while in contact with the substrate (Col. 9, line 37 to Col. 10, line 13 of Shinbara).  
With regard to claim 49, the combination of Shinbara in view of Suzuki in view of Sasaki does not explicitly recite that the supply pipe of the ultrasonic nozzle is a supply pipe configured to guide ultrasonic cleaning liquid to which ultrasonic vibration is applied by a vibrator.  
Suzuki teaches that when using an ultrasonic nozzle to spray ultrasonically-agitated liquid onto a substrate, this can successfully be accomplished with a nozzle (illustrated in Suzuki’s Figure 4) comprising a supply pipe (item 74 in Figure 4) configured to guide ultrasonic cleaning liquid to which ultrasonic vibration is applied by vibrators (items 75 in Figure 4) to a supply port that can discharge the liquid to the substrate (page 9 of Suzuki translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shinbara in view of Suzuki in view of Sasaki such that the ultrasonic nozzle on the swinging nozzle arm (item 138 in Shinbara’s Figure 15) is an ultrasonic nozzle of the type taught in detail by Suzuki, wherein the nozzle comprises a supply pipe configured to guide ultrasonic cleaning liquid to which ultrasonic vibration is applied by vibrators to a supply port that can discharge the liquid to the substrate.  The motivation for performing the modification was provided by Suzuki, who teaches that such a nozzle can successfully be used to deliver ultrasonically-agitated liquid to a substrate.  In the apparatus of Shinbara in view of Suzuki in view of Sasaki, the ultrasonic nozzle and its supply pipe are considered to be outside of a position where the substrate is held during standby because the nozzle cannot exist at the same exact locations as the held substrate during standby or at any other time.  
The combination of Shinbara in view of Suzuki in view of Sasaki does not explicitly teach that the movement of the ultrasonic nozzle is controlled by the controller.  However, Suzuki teaches that components of a substrate cleaning apparatus can be advantageously controlled by a controller such that the functioning of the apparatus occurs in an automated manner (item 9 in Suzuki’s Figure 1; pages 6 and 10 of Suzuki translation).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shinbara in view of Suzuki in view of Sasaki such that the controller is configured to automatically control the components of the substrate cleaning apparatus, including controlling the movements and timings of the ultrasonic nozzle arm and the brush arm.  The motivation for performing the modification was provided by Suzuki, who teaches that such a controller can advantageously control components of a substrate cleaning apparatus in an automated manner.  In this combination of Shinbara in view of Suzuki in view of Sasaki, since the controller controls the timing of the nozzle arm’s back-and-forth movements across the substrate, the controller is considered to control a swing speed because changing arm direction (which must happen in back-and-forth motion) inherently involves varying swing speed of the arm.  
With regard to claim 50, in the method of Shinbara in view of Suzuki in view of Sasaki, the back-and-forth motion (this motion is controlled by the controller in the combination of Shinbara in view of Suzuki in view of Sasaki) of the nozzle arm inherently involves a velocity of the nozzle near the substrate’s center being different from a nozzle speed of the nozzle somewhere near the an edge of the substrate due to the nozzle changing direction (in the back-and-forth motion of the nozzle arm) near the center of the substrate.  
With regard to claim 54, in the apparatus of Shinbara in view of Suzuki in view of Sasaki, the ultrasonic nozzle (and its supply pipe) is at a first position to clean the substrate when it is cleaning the wafer periphery, and the ultrasonic nozzle is at a second position to clean the cleaning tool when it is at the center of the substrate because the ultrasonic nozzle at that position is structurally capable of supplying liquid which can later contact the brush as the brush moves across the substrate surface.  
With regard to claim 56, in the apparatus of Shinbara in view of Suzuki in view of Sasaki, the substrate is circular, and when the ultrasonic nozzle (and its supply pipe) moves between the center of the substrate and the edge of the substrate, the ultrasonic nozzle (and its supply pipe) is also moving between the center of the substrate and a third position at an outside of the substrate.  
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,485,644 to Shinbara in view of JP10-022242 by Suzuki in view of KR10-0709546 by Sasaki as applied to claim 48 above, and further in view of U.S. 2014/0190530 by Maeda.
With regard to claim 6, the combination of Shinbara in view of Suzuki in view of Sasaki does not recite that the first and second cleaning mechanisms are within a casing, wherein the second cleaning mechanism is configured to supply ultrasonic cleaning liquid to the casing.  
Maeda teaches that when cleaning a substrate, cleaning and substrate holding and rotating equipment can be contained with a casing (item 1 in Figure 1; note that the casing comprises a casing floor) such that the equipment can be separated from the surrounding environment (Par. 0023).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Shinbara in view of Suzuki in view of Sasaki such that a casing (a casing that contains a casing floor) is used to contain the holding and rotating mechanism, the first cleaning mechanism, and the second cleaning mechanism.  Maeda teaches such a casing, and the motivation for performing the modification would be to protect the cleaning equipment and treated substrate from contaminants in the surrounding atmosphere.  In this apparatus of Shinbara in view of Suzuki in view of Sasaki in view of Maeda, since the supply pipe can be pointed towards the floor, the second cleaning mechanism is considered to be structurally capable of supplying liquid to the floor of the casing.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,485,644 to Shinbara in view of JP10-022242 by Suzuki in view of KR10-0709546 by Sasaki as applied to claim 48 above, and further in view of U.S. 2009/0047785 by Takada.  
With regard to claim 9, the combination Shinbara in view of Suzuki in view of Sasaki does not teach that the substrate cleaning apparatus is part of a substrate processing apparatus comprising a substrate polishing apparatus.
Takada teaches a polishing apparatus for polishing a substrate, and Takada teaches a brush cleaning apparatus can subsequently be used to advantageously perform cleaning of a polished substrate, wherein the polishing apparatus and cleaning apparatus are part of the same apparatus such that substrate processing can be performed in an automated manner (Abstract; Par. 0042 and 0048-0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shinbara in view of Suzuki in view of Sasaki such that the cleaning apparatus of Shinbara in view of Suzuki in view of Sasaki is part of substrate processing apparatus comprising a substrate polishing apparatus, wherein the cleaning apparatus is used to advantageously perform cleaning of the substrate downstream of the polishing step.  The motivation for performing the modification was provided by Takada, who teaches that having a brush-based cleaning apparatus downstream of a polishing apparatus in a substrate processing apparatus advantageously allows a polished substrate to be cleaned in an automated manner after polishing is performed.  
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,485,644 to Shinbara in view of JP10-022242 by Suzuki in view of KR10-0709546 by Sasaki as applied to claim 48 above, and further in view of JP11121421 by Morinishi.  
With regard to claim 52, the combination of Shinbara in view of Suzuki in view of Sasaki does not teach that the controller is configured to control the ultrasonic nozzle such that the ultrasonic nozzle performs cleaning with cleaning liquid with a first frequency and subsequently performs cleaning with cleaning liquid at a second, higher frequency.
Sasaki teaches that scanning an ultrasonic cleaning nozzle between the center and edge of a rotating substrate in order to clean the substrate (Abstract; pages 4-7 and 10 of translation).  Since points on a rotating substrate are traveling at a higher velocity the further they are located from the center of the substrate (when a substrate is rotated at constant angular velocity), Sasaki teaches that uniformity of cleaning treatment for different points along a radius of a rotating substrate can be achieved by having the rotation speed of the substrate automatically reduced as the ultrasonic cleaning nozzle scans to the edge of the substrate, and Sasaki teaches that this rotation-speed adjustment technique can be combined with another technique for also attempting to create uniform ultrasonic cleaning (Abstract; pages 4-7 and 10 of translation).  
Morinishi teaches that a technique for creating uniform ultrasonic cleaning of a rotating substrate as an ultrasonic nozzle moves from the center of the substrate to its edge is to increase the ultrasonic frequency applied to the cleaning liquid as the substrate moves from the center to the edge (Abstract; pages 5-6 and 10-11 of translation).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shinbara in view of Suzuki in view of Sasaki such that the controller is configured to use a combination of the rotation-speed adjustment technique and Morinishi’s ultrasonic-frequency-adjustment technique to ensure that the rotating substrate is uniformly cleaned via the ultrasonic nozzle, wherein this combination of Shinbara in view of Suzuki in view of Sasaki in view of Morinishi comprises having the controller increase the ultrasonic frequency as the ultrasonic nozzle moves from the substrate’s center to the substrate’s edge.  The motivation for using more than one cleaning-uniformity-promoting technique was provided by Sasaki, who teaches that Sasaki’s rotation-speed adjustment technique can be combined with another technique for also attempting to create uniform ultrasonic cleaning.  The motivation for using frequency-adjustment to promote cleaning uniformity was provided by Morinishi, who teaches that a technique for creating uniform ultrasonic cleaning of a rotating substrate as an ultrasonic nozzle moves from the center of the substrate to its edge is to increase the ultrasonic frequency applied to the cleaning liquid as the substrate moves from the center to the edge.
Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. 5,485,644 to Shinbara in view of JP10-022242 by Suzuki in view of KR10-0709546 by Sasaki as applied to claim 48 above, and further in view of U.S. 2009/0047785 by Takada.  
With regard to claim 55, the combination Shinbara in view of Suzuki in view of Sasaki does not teach that the substrate cleaning apparatus is part of a substrate processing apparatus comprising a substrate polishing apparatus.
Takada teaches a polishing apparatus for polishing a substrate, and Takada teaches a brush cleaning apparatus can subsequently be used to advantageously perform cleaning of a polished substrate, wherein the polishing apparatus and cleaning apparatus are part of the same apparatus such that substrate processing can be performed in an automated manner (Abstract; Par. 0042 and 0048-0053).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Shinbara in view of Suzuki in view of Sasaki such that the cleaning apparatus of Shinbara in view of Suzuki in view of Sasaki is part of substrate processing apparatus comprising a substrate polishing apparatus configured to polish the substrate, wherein the cleaning apparatus is used to advantageously perform cleaning of the substrate downstream of the polishing step.  The motivation for performing the modification was provided by Takada, who teaches that having a brush-based cleaning apparatus downstream of a polishing apparatus in a substrate processing apparatus advantageously allows a polished substrate to be cleaned in an automated manner after polishing is performed.  

Allowable Subject Matter
Claim 53 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the reviewed prior art does not teach or render obvious the subject matter recited by claim 53.  With regard to claim 53, the most relevant prior art is the combination of U.S. 5,485,644 to Shinbara in view of JP10-022242 by Suzuki in view of KR10-0709546 by Sasaki used above to reject claim 48.  The combination of Shinbara in view of Suzuki in view of Sasaki does not teach that the pipe of the second cleaning mechanism comprises a first extension extending from a vibrator and a second extension extending downward from a tip of the first extension, wherein the first extension is inclined so as to be lower toward the vibrator and higher toward the second extension.  The reviewed prior art does not provide motivation to modify the combination of Shinbara in view of Suzuki in view of Sasaki to arrive at the apparatus recited by claim 53 without the use of impermissible hindsight.  

Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L COLEMAN whose telephone number is (571)270-7376. The examiner can normally be reached 9-5 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RLC/
Ryan L. Coleman
Patent Examiner, Art Unit 1714
September 22, 2022

/NATASHA N CAMPBELL/Primary Examiner, Art Unit 1714